         Case 1:16-cr-00281-PGG Document 947 Filed 02/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                              ORDER

BRANDON GREEN,                                                 16 Cr. 281 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               Defendant Brandon Green has informed the Court that he refuses to participate in

any further proceedings by telephone. (Jan. 6, 2021 Def. Ltr. (Dkt. No. 932)) As a result of the

COVID-19 pandemic, in-person operations at the courthouses in this District have been

suspended, because such proceedings cannot be safely conducted. See In re

Coronoavirus/COVID 19 Pandemic, M10-468, First Am. Standing Order (20-misc-622, Dkt. No.

3). Given Green’s refusal to participate by telephone, the conference in this matter previously

scheduled for February 9, 2021, is adjourned sine die.

Dated: New York, New York
       February 8, 2021
